                       Case 1:20-cr-10238-DPW Document 1 Filed 07/23/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                   7(9,1 $%(5&520%,(
                                                                           &DVH1R
                                                                                      PM'/&



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    $SULO                LQWKHFRXQW\RI               6XIIRON        LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV       WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&   J                             )HORQ LQ SRVVHVVLRQ RI ILUHDUP DQG DPPXQLWLRQ




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI 6SHFLDO $JHQW /LVD 5XGQLFNL




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                              Complainant’s signature

                                                                                      /LVD 5XGQLFNL $7) 6SHFLDO $JHQW
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQH

'DWH             
                                                                                                 Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV                       +RQ 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                               Printed name and title
